
	

113 HR 577 IH: Veterans Second Amendment Protection Act
U.S. House of Representatives
2013-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 577
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2013
			Mr. Stockman
			 introduced the following bill; which was referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to
		  clarify the conditions under which certain persons may be treated as
		  adjudicated mentally incompetent for certain purposes.
	
	
		1.Short titleThis Act may be cited as the Veterans
			 Second Amendment Protection Act.
		2.Conditions for
			 treatment of certain persons as adjudicated mentally incompetent for certain
			 purposes
			(a)In
			 generalChapter 55 of title 38, United States Code, is amended by
			 adding at the end the following new section:
				
					5511.Conditions for
				treatment of certain persons as adjudicated mentally incompetent for certain
				purposesIn any case arising
				out of the administration by the Secretary of laws and benefits under this
				title, a person who is mentally incapacitated, deemed mentally incompetent, or
				experiencing an extended loss of consciousness shall not be considered
				adjudicated as a mental defective under subsection (d)(4) or (g)(4) of section
				922 of title 18 without the order or finding of a judge, magistrate, or other
				judicial authority of competent jurisdiction that such person is a danger to
				himself or herself or
				others.
					.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 55 of
			 such title is amended by adding at the end the following new item:
				
					
						5511. Conditions for treatment of certain
				persons as adjudicated mentally incompetent for certain
				purposes.
					
					.
			
